Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.


             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 19-FM-0854

                            ASLI CAROME, APPELLANT,

                                         v.

                          PATRICK J. CAROME, APPELLEE.

                       Appeal from the Superior Court of the
                               District of Columbia
                                 (CPO-4759-17)

                       (Hon. Maribeth Raffinan, Trial Judge)

(Argued November 17, 2020                               Decided October 28, 2021)

      Ayesha N. Khan for appellant.

      Patrick J. Carome, pro se.

      John A. Bourgeois and Steven M. Klepper were on the brief for Network for
Victim Recovery of DC et al., amici curiae in support of appellant.

      Before BLACKBURNE-RIGSBY, Chief Judge, and GLICKMAN and MCLEESE,
Associate Judges.
      Opinion for the court by Chief Judge BLACKBURNE-RIGSBY.
      Dissenting opinion by Associate Judge GLICKMAN at page 19.
                                          2

         BLACKBURNE-RIGSBY, Chief Judge: For a second time, Asli Carome appeals

the denial of her petition for a civil protection order (CPO) against her then-husband

Patrick Carome. Ms. Carome claimed that on October 10, 2017, Mr. Carome

assaulted her and destroyed her personal property, thereby committing criminal

offenses against her that justified the issuance of a CPO under the Intrafamily

Offenses Act (“the Act”). D.C. Code §§ 16-1001-1006 (2012 Repl., previously

amended in 2013). After the trial court declined to issue a CPO, Ms. Carome

appealed to this court, Carome v. Carome, No. 18-FM-368, Mem. Op. & J. (D.C.

Apr. 4, 2019) (hereinafter Carome I), which then remanded the case back to the trial

court.    Specifically, this court “authorized [the trial court] to conduct further

proceedings to determine whether there ha[d] been any new developments since the

last hearing that would [have] affect[ed] Ms. Carome’s petition.” The trial court

then declined to take additional evidence and again denied Ms. Carome’s request for

a CPO. Ms. Carome filed a timely appeal. Prior to oral arguments in the instant

case, this court decided Ramirez v. Salvattera, which clarified the “good cause”

standard used when considering the extension of a CPO. 232 A.3d 169 (D.C. 2020).

Although the facts in Ramirez differ significantly in some respects, we believe that

Ramirez requires evidence of prior relevant acts to be considered by the trial court

in making the threshold determination of whether there is good cause to believe that

an intrafamily offense occurred. We hold that Ramirez applies in instances of initial
                                         3

CPO issuances, and we therefore remand this case to the trial court for further

proceedings consistent with the principles outlined in Ramirez and explained below.



                        I.   Factual & Procedural Background



      Ms. Carome’s petition for a CPO followed an incident that occurred at the

Caromes’ residence on the morning of October 10, 2017.                According to

Ms. Carome’s testimony, on that morning she entered Mr. Carome’s bathroom to

obtain his explanation for where he had been the previous evening. He refused to

answer and ordered her to get out. Ms. Carome claimed that as she turned to leave,

she accidentally knocked one of her husband’s toiletry items off a countertop. She

testified that Mr. Carome then pushed her in the back as she exited his bathroom.

He allegedly followed her into her bathroom and pushed her a second time, causing

her to hit her head against the wall. Next, Mr. Carome threw her toiletries and other

items off her bathroom counter to the floor, causing her porcelain toothbrush holder

to shatter on impact.



      Mr. Carome testified to a different version of events. After Ms. Carome

entered his bathroom, he testified, she intentionally swept an entire tray of his

toiletries to the floor. To corroborate this claim, Mr. Carome introduced in evidence
                                         4

photographs taken by the police that morning showing his toiletries and toiletry tray

strewn on his bathroom floor. In retaliation, he immediately walked into his wife’s

bathroom ahead of her and swept her toiletry items off her sink, shattering her

toothbrush holder. Mr. Carome denied pushing or otherwise assaulting Ms. Carome

at any time; rather, he testified, she pushed him while they were in her bathroom,

causing him to injure his back against the windowsill. Ms. Carome denied pushing

Mr. Carome in her bathroom.



      Ms. Carome called the police and reported what happened to the two officers

who responded. Mr. Carome denied pushing Ms. Carome and showed the officers

the toiletries she allegedly knocked on his bathroom floor and the injury she

allegedly caused to his back. The police took Mr. Carome to the hospital for

assessment and treatment of the injury. The police placed both Ms. Carome and Mr.

Carome under arrest, although neither of them was charged. Two days later, on

October 12, 2017, Ms. Carome filed a petition for a CPO against Mr. Carome and

obtained a temporary protective order (TPO).



      At the hearing on her CPO petition, Ms. Carome described three prior

incidents in which her husband allegedly destroyed her property or assaulted her.

On one night in 2013, Mr. Carome entered her home office, while she was nearby,
                                           5

and threw her binders, papers, and other personal items over the balcony onto the

front lawn. Ms. Carome testified that her books and papers were torn after being

thrown on the front lawn, and her son, who observed the incident, also testified that

her personal papers, books, and other items were damaged by the fall.



      In November 2016, Ms. Carome testified, her husband destroyed her bonsai

plants by putting them down the kitchen garbage disposal while she was upstairs

(“the bonsai incident”). And the following month, when she was standing in the

hallway and blocking his path, Mr. Carome put his two hands on her shoulders to

push her to the side in order to “clear[] the way . . . for him to continue walking down

the hallway.”



      Mr. Carome denied the latter “pushing” incident but admitted that he threw a

single item of his wife’s property, either a paperweight or a book, off the balcony on

one occasion and destroyed her bonsai plants on another. He acknowledged that this

“was a way of expressing real anger and frustration at [Ms. Carome].”



      After hearing all the testimony and reviewing all the exhibits, the trial court

orally denied Ms. Carome’s petition for a CPO. Noting that her accounts of the

October 10, 2017, incident were inconsistent as they related to “when she was
                                          6

pushed, the number of times she was pushed and the sequence of events that took

place,” the judge found her testimony about an assault and the destruction of her

property to be “unreliable and untrustworthy as to what happened and how things

happened that early morning.”        Moreover, the judge found Ms. Carome’s

explanations for her different stories to be unpersuasive. Stating that there was

“nothing to corroborate Ms. Carome’s testimony” regarding the alleged offenses on

October 10, the judge concluded that Ms. Carome “has not shown that there is good

cause to believe . . . an intrafamily offense was committed” and denied her request

for a CPO.



      After a timely appeal, this court issued Carome I, which vacated the trial

court’s decision and remanded for further proceedings. We found that the trial court

erred when it failed to address Ms. Carome’s claim of destruction of property, given

that Mr. Carome admitted to breaking Ms. Carome’s porcelain toothbrush holder.

We also found that the trial court failed to consider whether a CPO was appropriate

based on the destruction of property claim. We therefore “vacate[d] the decision

denying Ms. Carome relief and remand[ed] for the trial court to make additional

findings of fact and conclusions of law regarding the alleged malicious destruction

of property offense and prior similar conduct by Mr. Carome.” Carome I, at 7. In

doing so, we “authorized [the trial court] to conduct further proceedings to determine
                                          7

whether there ha[d] been any new developments since the last hearing that would

affect Ms. Carome’s petition.” Id.



      The trial court held a status hearing in this matter on August 8, 2019, to hear

arguments from the parties regarding whether there was any need for further

evidentiary proceedings. At the status hearing, Ms. Carome’s counsel pointed to

Mr. Carome’s pattern of prior behavior, specifically mentioning the bonsai incident

and the incident in which Mr. Carome threw Ms. Carome’s belongings off a balcony.

Ms. Carome’s counsel also asked the court to take additional evidence because that

same “pattern of conduct” had continued after October 10, 2017. But when he tried

to describe the various post-October 10 incidents, the court instructed counsel only

to list the “categories of events” “without necessarily giving me all the specifics.”



      On August 19, 2019, the trial court issued a written order declining to take

additional evidence and again denying Ms. Carome’s request for a CPO. The court

credited Mr. Carome’s testimony that he did not push Ms. Carome on October 10,

2017, and that he had never pushed Ms. Carome in the past, including in December

2016. The trial court acknowledged that malicious destruction of property may form

the basis for a CPO, but held that Ms. Carome had not demonstrated that Mr. Carome

committed that crime on October 10, 2017, because she had not shown that Mr.
                                         8

Carome acted without mitigation, that is, without “adequate provocation” of the kind

that “would cause an ordinary, reasonable person to lose his or her self-control.”

(citing 1 Criminal Jury Instructions for DC Instruction 5.400 (2020)).



      On appeal, Ms. Carome notes that the trial court’s one-sentence treatment of

the December 2016 incident was presented without any rationale and implicitly

discounted the testimony of Ms. Carome’s son, who allegedly witnessed the event.

As such, Ms. Carome argues that the trial court erred by failing to “consider all

relevant factors and not rely on any improper factors.” J.O. v. O.E., 100 A.3d 478,

481 (D.C. 2014).



      The trial court made no mention of the earlier incidents of property

destruction, including the November 2016 bonsai incident that Mr. Carome admitted

to and that had taken place just one month before the December 2016 incident that

the trial court addressed, or the 2013 incident in which, as Mr. Carome conceded, he

threw at least one of Ms. Carome’s personal items off a balcony. The trial court also

concluded that there was no reason to take additional evidence regarding events that

took place after October 10, 2017, because any new developments between the

Caromes would not impact the court’s determination that Mr. Carome did not
                                         9

commit any of the criminal offenses alleged in Ms. Carome’s petition. This appeal

followed.



                                        II.



      On appeal, Ms. Carome argues that the trial court erred by failing to consider

all events that predated and postdated October 10, 2017. Specifically, Ms. Carome

puts forth the arguments that (1) these incidents can help contextualize the October

10 event as part of a pattern of abuse; and (2) that these incidents should be

considered on their own as qualifying intrafamily offenses sufficient to grant a CPO.



      The Act, D.C. Code §§ 16-1001-06, was passed by Congress in 1970 in order

to create a civil mechanism for addressing violence within families — an

“imaginative and progressive” system that was designed to promote “prevention and

treatment” over punishment. United States v. Harrison, 461 F.2d 1209, 1210-11 &

n.2 (D.C. Cir. 1972) (citations omitted). In giving the courts of the District of

Columbia “a wider range of dispositional powers than criminal courts,” including

the power to issue CPOs that enjoin future actions and provide for counseling and

mental health treatment, id., the Act was designed both to “protect victims of family

abuse from acts and threats of violence,” Cruz-Foster v. Foster, 597 A.2d 927, 929
                                          10

(D.C. 1991), and to “effect rehabilitation rather than retribution” or “punish[ment]”

of civil offenders. Harrison, 461 F.2d at 1210-11. As such, we have held that the

Act should be liberally construed in furtherance of its remedial purposes. Id. at 1210;

Cruz-Foster, 597 A.2d at 929.



      The Act seeks to prevent and remediate particular criminal offenses:

intrafamily, interpersonal, and intimate partner violence, as well as stalking, sexual

assault, and sexual abuse. D.C. Code §§ 16-1001(6)-(9), (12), -1005(c). To this end,

it provides that a trial court “may issue” a CPO that is effective for “up to one year,”

if it “finds that there is good cause to believe the respondent has committed or

threatened to commit a criminal offense against the petitioner . . .” id. § 16-1005(c),

(d). The CPO may include a range of remedial provisions, including protective and

rehabilitative measures, both mandatory and prohibitory, applicable to the petitioner

and the respondent, as appropriate. § 16-1005(c)(1)-(12). Consistent with the

standards generally applicable to civil cases, a finding of good cause to issue a CPO

must be supported by a preponderance of the evidence, and it is the petitioner’s

burden to put forth this evidence. See J.O., 100 A.3d at 481; Cruz-Foster, 597 A.2d

at 930-31. The issuance of a CPO is within the broad discretion of the trial court,

and this court will reverse the trial court’s decision only where the trial court has

abused its discretion. Maldonado v. Maldonado, 631 A.2d 40, 42 (D.C. 1993); see
                                         11

Robinson v. Robinson, 886 A.2d 78, 86 (D.C. 2005); Cruz-Foster, 597 A.2d at

931-32. A trial court abuses its discretion when it rests its conclusions on incorrect

legal standards. In re J.D.C., 594 A.2d 70, 75 (D.C. 1991).



      In July 2020, after the parties in this case filed their briefs, we issued an

opinion in Ramirez v. Salvaterra, 232 A.3d 169 (D.C. 2020), which clarified and

elaborated upon the legal standard, as articulated in our precedent, for finding “good

cause” with respect to extending a CPO. Id. at 179. There, an alleged victim of

sexual abuse sought a third extension of a CPO against the alleged perpetrator, who

had lived in the same apartment building. Id. at 174. Although the trial court granted

the first two extensions, it concluded there was no good cause to extend the CPO for

a third year, instead extending it for only three months to give the victim time to

make any necessary arrangements. 1 Id. at 173.




      1
         The court found that there was no cognizable danger of a recurrent violation
because the parties had no history of violence or harassment before the initial
incident that occurred four and half years prior. Id. at 178. Furthermore, the court
found that “no incidents occurred” while the parties were living in the same building,
Mr. Salvattera had not targeted or harassed Ms. Ramirez in any way since the first
extension, and [Mr. Salvattera] had not contacted Ms. Ramirez since. Id. Although
the trial judge credited Ms. Ramirez’s testimony that she was “terrified” of Mr.
Salvattera, she stated that “this does not provide evidence that [Mr. Salvattera] has
committed or is likely to commit additional abuse against her; it only indicates that
[Ms. Ramirez] continues to be affected by past abuse.” Id.
                                          12

      In Ramirez, we held that an extension of a CPO for “good cause” means good

cause to believe that there is a cognizable danger of a recurrent violation. Id. at 183.

We then instructed the trial court to take into account the entire mosaic of evidence

related to the case, which we reiterated encompasses the full history of the parties’

relationship and interactions, both before and after the original CPO was issued. Id.

at 185. From the Act and case law we distilled the following principles pertaining

to the “good cause” standard:



             In other words, the court should examine evidence of what
             occurred before the original CPO was issued, the nature of
             the criminal offense that served as the basis for the CPO,
             and what has occurred since the original CPO was issued
             and any subsequent extensions were granted, as the case
             may be.

                                          …

             In sum, in considering a motion to extend a CPO, if the
             trial court determines, based on the entire mosaic and
             consistent with considerations discussed above, that the
             petitioner has demonstrated by a preponderance of the
             evidence that there is a cognizable danger that, in the
             absence of an extension of the CPO, the respondent will
             commit or threaten to commit a criminal offense against
             the petitioner in the coming year, good cause exists and it
             “may” extend the CPO. D.C. Code § 16-1005(d). If the
             trial court does not so determine, good cause does not exist
             and it may not extend the CPO.
                                         13

Id. at 184, 187. 2


       Here, we are confronted with the granting of a CPO in the first instance. We

must therefore determine if Ramirez’s requirement — that mosaic evidence be

considered in the threshold determination of whether there is a cognizable danger of

a recurrent criminal offense — applies to consideration of an initial petition for a

CPO. “We have held that the same procedural features apply to extensions of CPOs

that apply to the initial issuance of CPOs,” id. at 180, and that courts “may not read

into the Act limitations or restrictions which it does not contain.” Richardson v.

Easterling, 878 A.2d 1212, 1217 (D.C. 2005); see Pepper v. United States, 562 U.S.

476, 490-91 (2011) (declining to read federal statute to insert temporal limitations

on evidence that is relevant to trial court’s decision on remand following vacatur).



       Consistent with the Act’s broad remedial purposes, when a trial court revisits

a CPO petition on remand based on an error in the original ruling, the trial court’s

renewed inquiry is not limited to whether its initial decision was correct based on

the original record.    Rather, as we have stated in a variety of procedural


       2
        On April 27, 2021, The District of Columbia passed the Intrafamily Offenses
and Anti-Stalking Orders Amendment Act of 2020, D.C. Act 23-275, 68 D.C. Reg.
1086 (Apr. 27, 2021), which amends certain provisions contained in the Act. For
the purposes of this opinion, we refer to the Act and its provisions as they were at
the time of the trial court’s ruling. In addition, the parties have not requested we
apply the amended provisions to this appeal.
                                           14

circumstances, the trial court may supplement the original record by considering

evidence of any relevant developments that occurred in the time between the trial

court’s initial ruling on the CPO petition and this court’s remand decision. See J.O.,

100 A.3d at 483 (authorizing trial court on remand to “reopen the hearing to take

additional evidence” on petition for CPO); Richardson, 878 A.2d at 1218 n.9

(reinstating dismissed CPO petition and instructing trial court to consider whether

changed circumstances “affect the appropriate disposition of the case on remand”);

Robinson v. Robinson, 886 A.2d at 87 (ordering remand following denial of petition

to amend CPO so that the trial court could “re-evaluate the situation of the parties,

considering the entire mosaic of facts before it (including any developments since

the entry of the last order)”); cf. Cruz-Foster, 597 A.2d at 932 (“Since any CPO

which may be entered will look to the future, the judge is of course authorized to

conduct further proceedings to determine whether there have been any developments

since she last heard the case which would affect [petitioner’s] right to relief.”). Thus,

even where a court considers an initial petition for a CPO, the probative nature of

mosaic evidence is well established.



      Considering Ramirez in this context, reading the Act in a way that would allow

trial courts to ignore probative evidence regarding an alleged offense would be

counter to the goals of the Act. As we recognized in Carome I, there is support for
                                           15

the proposition that “where an act of destruction of property potentially serves as a

precursor to, threat or instigator of, or substitution for violence, or otherwise

comprises part of a violent or intimidating pattern of domination and control, the

issuance of a CPO would properly serve the [Act’s] broad goals.” Carome I, at 6

(quoting Small v. Cannady, No. 2013 CPO 2174, 2014 D.C. Super. LEXIS 4, at *15

(D.C. Super. Ct. Mar. 26, 2014)). Where a respondent admits to destroying the

petitioner’s property, but raises sufficient evidence of mitigating circumstances, a

trial court defies the Act’s text and purpose if it imposes artificial temporal

restrictions on evidence that may rebut that defense, such as evidence indicating that

the singular act was a part of an abusive pattern of intimidation or control. 3 Simply

put, the Act’s purpose is to provide protection if protection is needed. It would not

make sense for the trial court to base its decision on a portion of the record from

some earlier point instead of on all current and available information that may bear

on the decision to grant a CPO while the trial court is making that determination on

remand.




      3
        See Deborah Epstein & Lisa A. Goodman, Discounting Women: Doubting
Domestic Violence Survivors’ Credibility and Dismissing their Experiences, 167 U.
PENN. L. REV. 399, 417–18 (2019) (“Psychologists explain that in many abusive
relationships victims are subjected to their partners’ coercive control through a wide
variety of psychological tactics, including, for example, “fear and intimidation[,] . . .
emotional abuse, destruction of property . . .”).
                                         16

      Accordingly, the trial court must consider the entire mosaic of evidence when

determining the threshold question of whether the petitioner has proven the

allegation that the respondent committed or threatened to commit an intrafamily

offense. This means that the court should consider probative evidence of events

predating the events that precipitated a CPO petition, and, when possible, the events

of the intervening months or years that may shed new light on the issue of

provocation. This scope best fulfills the “imaginative and progressive” purposes of

the Act. Ramirez, 232 A.3d at 179.



                                        III.



      Having clarified the applicability of mosaic evidence to the initial issuance of

a CPO, we now vacate and remand so that the trial court may reconsider

Ms. Carome’s petition in light of this judgment and in light of the mosaic evidence

proffered. In its most recent order, the trial court found that Ms. Carome had not

demonstrated that Mr. Carome acted without provocation. See Brown, 584 A.2d at

533-34 (“[P]rovocation is a proper defense to the charge of malicious destruction of

property.”). The trial court, on remand in Carome I, declined to hear any new

evidence that may have been probative of the malicious destruction of property and

provocation issues.
                                          17



      We do not second guess the credibility findings that led the trial court to its

conclusion. Karim v. Gunn, 999 A.2d 888, 890 (D.C. 2010). However, as far as we

can tell, the court relied solely on such findings. 4 As discussed above, the court

should consider the entire mosaic of the evidence when determining the threshold

question of whether an intrafamily offense has occurred. Here, that includes any

probative evidence of prior events that could help prove the lack of provocation.

Brown v. United States, 584 A.2d 537, 539-43 (D.C. 1990). Evidence of similar acts

without such provocation may sufficiently rebut such a claim that the respondent

truly “act[ed] on impulse” or that the petitioner actually caused respondent to act.

See id., 584 A.2d at 542 n.17 (“What is sufficient provocation . . . must vary with

the myriad shifting circumstances of men’s temper and quarrels. It is . . . therefore

to be considered in view of all circumstances.”); cf. Harrison v. United States, 30

A.3d 169, 176-77 (D.C. 2011) (“Evidence of prior bad acts may be admissible,

though, if offered for a “substantial, legitimate purpose,” including “to establish that

the defendant had a motive to commit the charged offense.”). Here, relevant acts




      4
         The trial court did not mention the prior incidents, and as we have held, a
trial court abuses its discretion when it neglects to address “relevant factors” and
provide “substantial reasoning.” Carome I, at 4 (citing Cruz-Foster, 597 A.2d at
930, and J.O., 100 A.3d at 481).
                                           18

may include, but are not limited to, the bonsai incident and the balcony-throwing

incident. 5



       For the foregoing reasons, we vacate the trial court’s decision denying Ms.

Carome relief and remand for the trial court to make additional findings of fact and

conclusions of law, in accordance with Ramirez and with this opinion, regarding the

entire mosaic of evidence pertaining to the alleged malicious destruction of property

offense. 6



       5
          We respectfully disagree with the dissent with respect to both the bonsai and
balcony-throwing incident. These past incidents are relevant in assessing the entire
mosaic related to the malicious destruction of property allegation, because “an act
of destruction of property potentially serves as a precursor to, threat or instigator of,
or substitution for violence, or otherwise comprises part of a violent or intimidating
pattern of domination and control.” Small v. Cannady, No. 2013 CPO 2174, et al.,
2014 D.C. Super. LEXIS 4, at *15 (D.C. Super. Ct. Mar. 26, 2014) (cited by Carome
I, at 6). In Carome I, we determined that these two incidents had “scant bearing” on
whether Mr. Carome committed an intrafamily offense on October 10,
2017. However, the trial judge had not yet considered if these past acts were
probative in assessing the alleged destruction of property as a basis for issuing a
CPO. Our decision in Carome I left open “for the trial court to make additional
findings of fact and conclusions of law regarding the alleged malicious destruction
of property offense and prior similar conduct by Mr. Carome.” Carome I, at 7
(emphasis added).
       6
        Ms. Carome alleges that Judge Raffinan’s relationship with Mr. Carome’s
counsel raised a potential appearance of bias and argues that, on remand, the case
should be reassigned to a new judge. In support of her argument, Ms. Carome
provides evidence of independent research not in the factual record on appeal.
Accordingly, we decline to offer any decision regarding reassignment on remand,
but we leave the issue open to be raised on remand.
                                          19



                                               So ordered.




      GLICKMAN, Associate Judge, dissenting: I regret I am unable to join the

majority opinion, for I agree with much of it. I wholeheartedly agree, for example,

that the Intrafamily Offenses Act should be construed liberally to effectuate its

remedial purposes; that a trial court should consider the “entire mosaic” of the

parties’ relationship in deciding whether there is good cause to grant or extend a civil

protection order; and that criminal destruction of property to perpetuate an abusive

relationship is an offense that can justify the issuance of a CPO. For two reasons,

however, I am compelled to dissent.



      First, I fear that, in discussing Ramirez v. Salvattera, 1 the majority conveys an

erroneous view of the current state of the law. The majority states that Ramirez

“clarified” the “legal standard” with its holding that a court cannot find “good cause”



      1
        232 A.3d 169 (D.C. 2020), superseded by statute, the Intrafamily Offenses
and Anti-Stalking Orders Amendment Act of 2020 (hereafter, the “Amendment
Act”), D.C. Act 23-275, 68 D.C. Reg. 1086 (Apr. 27, 2021).
                                           20

to extend a CPO unless it finds “good cause to believe that there is a cognizable

danger of a recurrent violation,” i.e., the threat of another criminal offense against

the petitioner. Ante at 11–12 (citing Ramirez, 232 A.3d at 183). The majority

opinion implies this is still the law.



      What the opinion fails to mention is that the Amendment Act overturned

Ramirez’s holding by adding subsection (d-1) to D.C. Code § 16-1005 (2021

Supp.). 2 That subsection explicitly provides that “[o]ther compelling circumstances



      2
          In its entirety, new subsection (d-1) reads as follows:
              (1) A judicial officer may, upon motion of any party to the
              original proceeding, extend, modify, or vacate an order for good
              cause shown.
              (2) Except as provided in paragraph (3) of this subsection, a
              finding that an order has been violated is not necessary for a
              finding of good cause to modify or extend an order.
              (3) For each request for an extension, the judicial officer may
              extend an order for the period of time the judicial officer deems
              appropriate, but before granting any single extension longer
              than 2 years, the judicial officer shall find:
                          (A) That the respondent has violated the civil
                          protection order;
                          (B) That prior to obtaining the order being
                          extended, the petitioner had previously obtained a
                          civil protection order or foreign protection order as
                          that term is defined in subchapter IV of this chapter
                          against the same respondent; or
                                          21

related to the petitioner’s safety or welfare” also may constitute “good cause” to

extend a CPO. 3 The subsection further specifies that “a finding that an order has

been violated is not necessary for a finding of good cause to modify or extend an

order.” 4 These provisions effect a significant broadening of the narrow definition

of “good cause” adopted by Ramirez. There is no requirement in the amended

statute that a petitioner show a danger of a recurrent criminal violation to obtain an

extension of a CPO. The absence of such a requirement is telling, since the Council

was well aware of Ramirez’s holding when it amended the statute and consciously

chose not to incorporate it. 5




                          (C) Other compelling circumstances related to the
                          petitioner’s safety or welfare.
D.C. Code § 16-1005.

      3
         Id. § 16-1005(d-1)(3)(C). Cf. Ramirez, 232 A.3 at 197 (Glickman, J.,
dissenting) (arguing that “once a petitioner has satisfied the standard for the issuance
of a CPO, she does not need to show a danger that the respondent will commit
another crime against her to be entitled to an extension of the CPO based on a
showing that its remedial measures are still warranted to protect her from other
harms attributable to the respondent and to ensure her wellbeing”).
      4
          D.C. Code § 16-1005(d-1)(2).
      5
         See Council of the District of Columbia, Committee on the Judiciary &
Public Safety, Report on Bill 23-0181, the “Intrafamily Offenses and Anti-Stalking
Orders Amendment Act of 2020” at 7 (quoting Ramirez’s “good cause” standard in
its background summary of what was then the “current” law that the new Act would
amend).
                                         22

      The majority opinion also states that a trial court is empowered to issue a CPO

that is effective for “up to one year,” quoting former D.C. Code §16-1005(d). Ante

at 10. That too has been changed. As amended, subsection (d) now states, “A civil

protection order issued pursuant to this section shall remain in effect for an initial

period not to exceed 2 years”; and new subsection (d-1)(3) provides that extensions

may even be “longer than 2 years.”



      My second reason for not joining the majority opinion is that I am not

persuaded the trial judge abused her discretion or otherwise erred in the proceedings

on remand. When this case was first before this court in 2019, we found no error in

the judge’s rejection of Ms. Carome’s allegation that Mr. Carome assaulted her on

October 10, 2017. We remanded only for the judge to consider further whether Ms.

Carome should be granted a CPO based on Mr. Carome’s destruction of her

porcelain toothbrush holder on that date. We explained that “the judge’s findings

fail to discuss this admitted conduct or explain why it did not establish the

commission of an intrafamily offense [i.e., malicious destruction of property] and

(considered in conjunction with the ‘entire mosaic,’ including any past destructive

acts by Mr. Carome) justify issuance of a CPO.” 6


      6
          Carome v. Carome, No. 18-FM-368 (Apr. 4, 2019) at 6 (hereinafter, Carome
I).
                                          23

      The majority opinion now faults the trial judge for not explicitly considering

Mr. Carome’s two “past destructive acts” in reaching her threshold determination on

remand that his destruction of his wife’s toothbrush holder on October 17, 2017, did

not amount to malicious destruction of her property. As the majority concedes, the

judge soundly based that determination on her assessment of Ms. Carome’s lack of

credibility, an assessment we cannot “second guess.” 7 Ante at 17. The evidence

before the judge unquestionably supported her finding that Ms. Carome provoked

her husband and that he responded proportionately, hence not maliciously. In

Carome I, this court perceived that Mr. Carome’s destructive acts one to four years

earlier had “scant bearing” on whether he committed an intrafamily offense on

October 10, 2017; and we held that the trial judge did not abuse her discretion by

not discussing those past acts in determining the answer to that threshold question.

We explained:


             We are not persuaded by Ms. Carome’s argument that the
             judge’s credibility determination was flawed by her failure
             to discuss Mr. Carome’s history of abusive behavior prior
             to the October 10 incident. While the trial judge should
             consider the “entire mosaic” of the parties’ relationship in
             determining the ultimate question of whether a petitioner

      7
         See, e.g., Karim v. Gunn, 999 A.2d 888, 890 (D.C. 2010) (“[W]e are in no
position to second-guess the judge’s . . . credibility findings.”); Walker v. United
States, 167 A.3d 1191, 1210 (D.C. 2017) (“As a rule, a trial judge’s witness
credibility determinations are virtually unreviewable, and we will not redetermine
the credibility of witnesses where the trial court had the opportunity to observe their
demeanor and form a conclusion.” (cleaned up)).
                                          24

              has shown good cause for the issuance of a CPO by a
              preponderance of the evidence, that does not necessarily
              mean the history is probative of the threshold question —
              whether the petitioner has proven her allegation that the
              respondent committed or threatened to commit an
              intrafamily offense against her. Mr. Carome’s actions on
              a few occasions one to four years earlier have scant
              bearing on what he did on October 10, 2017. We are
              satisfied that the judge did not abuse her discretion in not
              explicitly discussing the prior history of the parties in
              determining whether an intrafamily offense occurred on
              October 10. 8


This is the law of the case. I do not think the trial judge can be faulted for adhering

to it on remand. 9 Nor do I find it plausible that further consideration of Mr.

Carome’s prior acts reasonably might change the judge’s determination that Ms.

Carome did not carry her burden of proving he committed an intrafamily offense

against her on October 10, 2017.



      The majority opinion also faults the trial judge for declining to take evidence

on remand of acts Mr. Carome allegedly committed after October 10, 2017. The

judge did not do so because she concluded that those acts “would not impact the

      8
          Carome I at 5.
      9
         See also, e.g., Willis v. United States, 692 A.2d 1380, 1382 (D.C. 1997)
(“We reiterate the proposition that the trial court must follow the mandate that issues
from this court on remand. ‘[T]he mandate of an appeals court precludes the [trial]
court on remand from reconsidering matters which were either expressly or
implicitly disposed of upon appeal.’” (quoting United States v. Miller, 822 F.2d 828,
832 (9th Cir. 1987))).
                                           25

Court’s determination that Mr. Carome did not commit any of the criminal offenses

alleged in [Ms. Carome’s] petition.” In Carome I, this court left it to the trial judge’s

discretion whether to “conduct further proceedings to determine whether there have

been any new developments since the last hearing that would affect Ms. Carome’s

petition.” 10 Taking that authorization seriously, the judge held a status hearing on

August 8, 2019, at which she acknowledged the need to consider the entire relevant

“mosaic” and pressed Ms. Carome’s counsel on whether there were new

developments of relevance. 11



      In the colloquy that followed, Ms. Carome’s counsel expressed the view that

the evidence previously before the court had already established that Mr. Carome

committed an intrafamily offense on October 10, 2017 — what counsel called the


      10
           Carome I at 7.
      11
           “What I’m curious about,” the judge told counsel, “is what events, or
information after the trial that you are asking me to consider, but, I think,
importantly, whether I should consider anything that happened after the trial. And
so, without necessarily giving me all the specifics of what you may be asking me to
consider, . . . is if you could give me some idea of sort of categories of information,
or events that you think you would be seeking to introduce.” The judge reiterated
that “I’m going to give the parties an opportunity if . . . there should be new evidence,
and new information, and new testimony presented to hear you all on that.” “I
understand the Court of Appeals decision what they’re asking me to do,” the judge
added, “as it relates to the destruction of property count. It’s the question of whether
or not these [subsequent] incidents that are being raised by the petitioner need to be
part of the new consideration, right.”
                                          26

“first” issue — and that the subsequent events were not relevant to that issue, but to

the “second” issue of whether there was good cause for a CPO to issue. When Ms.

Carome’s counsel then proffered subsequent misconduct by Mr. Carome, it turned

out that none of it involved destruction of property or what the majority opinion calls

“[e]vidence of similar acts without . . . provocation.” Ante at 17. Ms. Carome’s

counsel did not contend that any subsequent behavior by Mr. Carome was relevant

to whether he committed malicious destruction of property on October 10, 2017. 12



      On this record, I think it was reasonable and within the trial judge’s discretion

to conclude an evidentiary hearing was unnecessary because Mr. Carome’s alleged

acts after October 10, 2017, had no bearing on whether he maliciously destroyed Ms.

Carome’s toothbrush holder on that date. In my view the alleged actions would not

have “shed [any] new light on the issue of provocation.” Ante at 16. And given this

record, I cannot agree that the trial judge “impose[d] artificial temporal restrictions



      12
           As subsequent misconduct by Mr. Carome, counsel proffered only the
following: (1) after the trial court initially denied Ms. Carome’s request for a CPO,
and Mr. Carome was under no obligation to stay away from her or their home, he
“began showing up at the marital residence where Ms. Carome was living,” allegedly
“invading her privacy,” until he “stopped coming to the house after the Court of
Appeals remanded the case”; (2) an “incident” in March 2018 led Ms. Carome to
file another CPO petition, which the Superior Court dismissed with prejudice — the
claim apparently being that Mr. Carome went to his home to recover his personal
property at a time when Ms. Carome was not there; and (3) in December 2018 Mr.
Carome allegedly kissed Ms. Carome’s college-age daughter against her will.
                                         27

on evidence that [could have] rebut[ted] that defense,” ante at 15, or that the judge

“declined to hear any new evidence that may have been probative of the malicious

destruction of property and provocation issues.” Ante at 17.



      For the foregoing reasons, I respectfully dissent.